DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.

The abstract of the disclosure is objected to because the abstract is longer than 150 words.  Correction is required.  See MPEP § 608.01(b).

Claim Objections
Claim 2 is objected to because of the following informalities:  There are two periods at the end of the claim.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 2 are rejected under 35 U.S.C. 103 as being unpatentable over Jenssen et al. (USPN 4,759,982) in view of Liu et al. (USPGPub 2006/0234040 A1).

Jenssen et al. teach a revo lens drift sticker (Figures; Abstract) comprising: a backing paper including a removable planar sheet (Figure 4, #10; Column 4, lines 52 – 57);  5an adhesive layer disposed on top of the backing paper (Figure 4, #16); a colored ink layer forming colored pattern or text printed on the adhesive layer (Figure 4, #18; Column 5, line 20 to Column 6, line 2); a coating disposed on top of the colored ink layer (Figure 4, #22; Column 7, line 9 – 58); and a transfer affixation film removably disposed on top of the multi-layer coating (Figures 4 and 5, #26) as in claim 1. With respect to claim 2, a transparent UV resin layer is disposed between the colored ink layer and the coating, the transparent UV resin 15layer has a protective effect serving to stabilize the colored ink layer, and allows overlay of the coating (Figure 4, #22; Column 7, line 9 – 58; Column 9, lines 45 – 47).  However, Jenssen et al. fail to disclose a multi-layer coating disposed on top of the colored ink layer, wherein the multi-layer coating comprises multiple inorganic material layers of with 10different indices of refraction plated together, which causes the colored pattern or text of the colored ink layer to display multilayered color changes under different viewing angles and changes in brightness of illumination.

Liu et al. teach a sticker (Figures; Abstract) having a multi-layer coating disposed on top of the colored ink layer (Figure 1, #12; Paragraphs 0049 – 0054), wherein the multi-layer coating comprises multiple inorganic material layers of with 10different indices of refraction plated together (Paragraph 0050), which causes the colored pattern or text of the colored ink layer to display multilayered color changes under different viewing angles and changes in brightness of illumination (Paragraphs 0049 – 0054) for the purpose of controlling the colors that may be seen based off the viewing angle (Paragraph 0053).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to a multilayer coating over an ink layer in Jenssen et al. in order to control the colors that may be seen based off the viewing angle as taught by Liu et al.

Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Jenssen et al. (USPN 4,759,982) in view of Liu et al. (USPGPub 2006/0234040 A1) as applied to claim 1 above, and further in view of CN 206006173 U.

A machine-generated translation of CN 206006173 U accompanies this action.  In reciting this rejection, the examiner will cite this translation.

Jenssen et al., as modified with Liu et al., disclose the claimed invention except for a transparent gold oil protective layer is disposed between the multi-layer coating and the transfer affixation film, the transparent gold oil protective layer has a protective effect serving to stabilize the 20multi-layer coating, and the transparent UV resin layer comprises a transparent gold oil layer.

CN 206006173 U teaches a holographic article using a gold oil layer (Paragraphs 0007 and 0015).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have a gold oil layer in the modified Jenssen et al. in order to form a decorative holographic article (Paragraphs 0007 and 0015).

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Patricia L Nordmeyer whose telephone number is (571)272-1496.  The examiner can normally be reached on 10am - 6:30pm EST, Monday - Friday.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia Chevalier can be reached on 571-272-1490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Patricia L. Nordmeyer/
Primary Examiner
Art Unit 1788



/pln/
April 5, 2021